Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 20-cv-25334-BB

   ALVIN CANDIDATE,

                  Plaintiff,

          vs.

   CITY OF MIAMI, et al.,

               Defendants.
   _________________________________/
      DEFENDANT CITY OF MIAMI’S ANSWER AND AFFIRMATIVE DEFENSES
                           TO PLAINTIFF’S COMPLAINT

         COMES NOW, Defendant, CITY OF MIAMI (“CITY”), a Florida municipal corporation,

  by and through its undersigned counsel and files its Answer to Plaintiff’s Complaint, and states:

                                         Nature of the Case

         1. As to paragraph 1, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

         2. As to paragraph 2, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

         3. As to paragraph 3, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

         4. As to paragraph 4, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

         5. As to paragraph 5, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.
Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 2 of 11
                                                                                 CASE NO.: 20-CV-25334




           6. As to paragraph 6, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           7. As to paragraph 7, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           8. As to paragraph 8, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

                                        Jurisdiction and Venue

           9. As to paragraph 9, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

           10. As to paragraph 10, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

           11. As to paragraph 11, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

           12. As to paragraph 12, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

           13. As to paragraph 13, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

                                 [INTENTIONALLY LEFT BLANK]



                                               Page 2 of 11
  1479218.docx
Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 3 of 11
                                                                                 CASE NO.: 20-CV-25334




                                              The Parties

           14. As to paragraph 14, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

           15. As to paragraph 15, Defendant CITY admits the allegations contained therein.

           16. As to paragraph 16, Defendant CITY admits the allegations contained therein.

           17. As to paragraph 17, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

           18. As to paragraph 18, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

                                          General Allegations

           19. As to paragraph 19, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           20. As to paragraph 20, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

           21. As to paragraph 21, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           22. As to paragraph 22, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.



                                               Page 3 of 11
  1479218.docx
Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 4 of 11
                                                                                   CASE NO.: 20-CV-25334




           23. As to paragraph 23, Defendant CITY admits that the use of body-cams by police

  officers is intended to, among other things, provide object evidence of the conduct of police

  officers in their interactions with civilians and that Defendant CITY instructs its officers to use

  their body-cams whenever they interact with civilians. Defendant CITY, however, denies the

  remainder of the allegations contained in paragraph 23 same and demands strict proof thereof at

  time of trial.

           24. As to paragraph 24, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

                                               COUNT I

                         VIOLATION OF CIVIL RIGHTS UNDER § 1983
                                  AGAINST THE CITY

           25. Defendant CITY re-asserts/re-alleges its answers as to each and every allegation set

  forth in paragraphs 1 through 24 as if fully set forth herein and incorporated herein.

           26. As to paragraph 26, Defendant CITY denies the allegations contained therein and,

  therefore, demands strict proof thereof at time of trial.

           27. As to paragraph 27, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

           28. As to paragraph 28, Defendant CITY is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained therein and, therefore, denies same and

  demands strict proof thereof at time of trial.

           29. As to paragraph 29, Defendant CITY admits the allegations contained therein.

           30. As to paragraph 30, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.


                                               Page 4 of 11
  1479218.docx
Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 5 of 11
                                                                              CASE NO.: 20-CV-25334




           31. As to paragraph 31, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           32. As to paragraph 32, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           33. As to paragraph 33, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           34. As to paragraph 34, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           35. As to paragraph 35, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           36. As to paragraph 36, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           37. As to paragraph 37, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           38. As to paragraph 38, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           39. As to paragraph 39, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           40. As to paragraph 40, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           41. As to paragraph 41, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.




                                              Page 5 of 11
  1479218.docx
Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 6 of 11
                                                                                    CASE NO.: 20-CV-25334




           42. As to paragraph 42, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           43. As to paragraph 43, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           44. As to paragraph 44, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           45. As to paragraph 45, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           46. As to paragraph 46, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

           47. As to paragraph 47, Defendant CITY denies the allegations contained therein and,

  therefore, denies same and demands strict proof thereof at time of trial.

                                              COUNT II

                         VIOLATION OF CIVIL RIGHTS UNDER § 1983
                             AGAINST TARDIEU AND MICHEL

           48. Defendant CITY re-asserts/re-alleges its answers as to each and every allegation set

  forth in paragraphs 1 through 24, as if fully set forth herein and incorporated herein.

           49. As to paragraphs 49 through 54, said claims are not brought against CITY and,

  therefore, no response is necessary. However, if allegations can be construed as directed to CITY,

  CITY denies any and all allegations contained therein and therefore demands strict proof at the

  trial of this cause.

                                 [INTENTIONALLY LEFT BLANK]




                                               Page 6 of 11
  1479218.docx
Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 7 of 11
                                                                                     CASE NO.: 20-CV-25334




                                               COUNT III

                                      BATTERY
                 AGAINST TARDIEU AND MICHEL AND THE CITY (STATE TORT)

           55.      Defendant CITY re-asserts/re-alleges its answers as to each and every allegation

  set forth in paragraphs 1 through 24, as if fully set forth herein and incorporated herein.

           56.      As to paragraph 56, Defendant CITY denies the allegations contained therein and,

  therefore, demands strict proof thereof at time of trial.

           57.      As to paragraph 57, Defendant CITY denies the allegations contained therein and,

  therefore, demands strict proof thereof at time of trial.

           58.      As to paragraph 58, Defendant CITY denies the allegations contained therein and,

  therefore, demands strict proof thereof at time of trial.

           59.      As to paragraph 59, Defendant CITY is without knowledge or information

  sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

  same and demands strict proof thereof at time of trial.

           60.      As to paragraph 60, Defendant CITY denies the allegations contained therein and,

  therefore, demands strict proof thereof at time of trial.

           61.      As to paragraph 61, Defendant CITY denies the allegations contained therein and,

  therefore, demands strict proof thereof at time of trial.

           All allegations contained in the complaint not specifically admitted are hereby denied.

           All allegations of wrongdoing made against Defendant, CITY, are hereby denied.

                                      AFFIRMATIVE DEFENSES

           62.      Further answering and as its first affirmative defense, Defendant CITY, pursuant to

  Rule 12(b)(6) of the Federal Rules of Civil Procedure, would allege and assert that the Plaintiff’s

  complaint fails to state a claim upon which relief can be granted.


                                                Page 7 of 11
  1479218.docx
Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 8 of 11
                                                                                      CASE NO.: 20-CV-25334




           63.   As its second affirmative defense, Defendant CITY would allege and assert that

  Plaintiff’s injuries, if any, was caused in whole or in part by Plaintiff’s own unlawful acts or

  conduct, and accordingly Plaintiff may not recover.

           64.   As its third affirmative defense, Defendant CITY would allege and assert that

  Plaintiffs has failed to mitigate his alleged damages.

           65.   As its fourth affirmative defense, Defendant CITY would allege and assert that it

  is entitled to a set off or a reduction in damages for any and all benefits paid to or on behalf of

  Plaintiff, by any and all collateral sources of indemnity.

           66.   As its fifth affirmative defense, Defendant CITY would allege and assert that its

  employees were acting in the course and scope of their employment and that they acted using only

  such force as was reasonable or necessary under the circumstances; in pursuit of lawful or legal

  duty; and/or in self-defense or in protection of others or other police officers.

           67.   As its sixth affirmative defense, Defendant CITY would allege and assert that its

  employees’ actions were in accordance with the prevailing law.

           68.   As its seventh affirmative defense, Defendant CITY would allege and assert that at

  all times its employees had probable cause to arrest the Plaintiff.

           69.   As its eighth affirmative defense, Defendant CITY would allege and assert that

  Plaintiff’s Complaint fails to state a cause of action against Defendant CITY for, pursuant to

  Monell v. Department of Social Services of the City of New York, 436 U.S. 658 (1978), there can

  be no recovery for a federal civil rights violation where there is no constitutional deprivation

  occurring pursuant to governmental policy or custom.

           70.   As its ninth affirmative defense, Defendant CITY would allege and assert that

  Defendant CITY is entitled to the immunity provision contained in §768.28, Florida Statutes.



                                               Page 8 of 11
  1479218.docx
Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 9 of 11
                                                                                   CASE NO.: 20-CV-25334




           71.    As its tenth affirmative defense, Defendant CITY would allege that it may not be

  held liable for employee conduct which is malicious or which is outside that course and scope of

  the employee’s employment, in accordance with §768.28, Florida Statutes.

           72.    As its eleventh affirmative defense, Defendant CITY would allege that that there is

  no policy, practice or custom of a failure to train its employees.

           73.    As its twelfth affirmative defense, Defendant CITY would allege that at all times it

  has implemented reasonable and adequate policies, procedures, and standards as to the use of force.

           74.    As thirteenth affirmative defense, Defendant CITY would allege that it utilizes

  adequate procedures for hiring, training, retaining, and disciplining its employees.

           75.    Defendant CITY reserve the right to amend and supplement these affirmative

  defenses adding such affirmative defenses as may appear to be appropriate upon further discovery

  being conducted in this case.

                                   DEMAND FOR TRIAL BY JURY

           Defendant CITY hereby demands trial by jury on all issues so triable.

           WHEREFORE, for the reasons above stated, Defendant CITY respectfully request that this

  Court enter a judgment in its favor and to award Defendant CITY its costs and expenses incurred

  in the defense of this matter.

  Dated March 4, 2021

                                                Respectfully submitted,

                                                VICTORIA MÉNDEZ, City Attorney
                                                DOUGLAS A. HARRISON,
                                                Senior Assistant City Attorney
                                                Attorneys for City of Miami
                                                444 S.W. 2nd Avenue, Suite 945
                                                Miami, FL 33130-1910
                                                Tel.: (305) 416-1800
                                                Fax: (305) 416-1801


                                               Page 9 of 11
  1479218.docx
Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 10 of 11
                                                                                    CASE NO.: 20-CV-25334




                                                 Email: daharrison@miamigov.com


                                                 By: /s/ Douglas A. Harrison
                                                    Douglas A. Harrison
                                                    Senior Assistant City Attorney
                                                    Florida Bar No. 75566


                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

  filed with the Clerk of the Court using CM/ECF on this the 4th day of March, 2021, and served

  to those listed on the attached Service List, either via transmission of Notices of Electronic filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic filing.

                                                 By: /s/ Douglas A. Harrison
                                                    Douglas A. Harrison
                                                    Senior Assistant City Attorney




                                              Page 10 of 11
  1479218.docx
Case 1:20-cv-25334-BB Document 14 Entered on FLSD Docket 03/04/2021 Page 11 of 11
                                                                CASE NO.: 20-CV-25334




                                             SERVICE LIST

  Domingo C. Rodriguez, Esq.
  Rodriguez Law Office, LLC
  95 Merrick Way, Suite 720
  Coral Gables, FL 33134
  domingo@rlomiami.com
  Attorneys for Plaintiff, Alvin Candidate

  Curt Obront, Esq.
  Obront Corey, PLLC
  One Bayfront Tower
  100 South Biscayne Boulevard, Suite 800
  Miami, FL 33131
  curt@obrontcorey.com
  Attorneys for Plaintiff, Alvin Candidate




                                               Page 11 of 11
  1479218.docx
